DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 is claiming “the third elongate member being distinct from the first elongate member and the second elongate member”.  There are lack of supports for this limitation in the written specification.
Claim Rejections - 35 USC § 112
Claims 1-3 and 5-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite, “the third elongate member being distinct from the first elongate member and the second elongate member”.  It is unclear how one elongate member is being distinct from another.  The examiner’s position is that the shapes that formed the first and second apposition portions by the first and second elongate members could be distinct from the shape formed by the third elongate member but all three elongate members comprise wires and they are not distinct from one another.  Claims 2-3 and 5-11 rejected for depending on rejected claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0049675 to Wallace in view of US 2013/0197623 to McHugo.
Wallace teaches:
Claim 1: A medical device comprising: a frame comprising a plurality of elongate members (Fig. 1 reproduced with annotation below); a first apposition portion including at least a first elongate member of the plurality of elongate members having a plurality of first apposition petals (Fig. 1 reproduced with annotation below); a second apposition portion including at least a second elongate member of the plurality of elongate members having a plurality of second apposition petals (Fig. 1 reproduced with annotation below); a central portion including at least a third elongate member of the plurality of elongate members (Fig. 1 reproduced with annotation below), the third elongate member being distinct from the first elongate member and the second elongate member (Fig. 1 below shown that the third elongate member of the central portion is a straight or a zigzag line and the first and second elongate members are in the shape of a petal, therefore, they are distinct from each other); and a covering material (Fig. 1 reproduced with annotation below) disposed on at least some portions the first apposition portion, the second apposition portion, and the central portion and forming a substantially cylindrical lumen within the central portion (Fig. 1 reproduced with annotation below).
Claim 2: At least one of the first elongate member, the second elongate member, and the third elongate member (Fig. 1 reproduced with annotation below) is different than another of the first elongate member, the second elongate member, and the third elongate member (the word “different” alone is very broad. Two of exact devices can be different because there are two of them. In this case, it can be interpreted that the first elongate member is different than the another first elongate member because there are two of them and therefore they are different. Another way of reading this is that the at least one elongate member is different than the another second or third elongate members).
Claim 3: At least portions of the first apposition portion and the second apposition (Fig. 1 reproduced with annotation below) portion are uncovered by the covering material (para. 0033, the graft/covering material in some embodiments may cover some or all of the arm/petal).
Claim 5: A deployed outer diameter of the central portion is slightly less than a diameter of a tissue aperture in which the central portion is configured to deploy. (Intended used) (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (This claim is being rejected under intended use. The device of Wallace is capable of being used as claimed if one desires to do so, then it meets the claim.
Claim 6: The first apposition portion and the second apposition portion (Fig. 1 reproduced with annotation below) are configured to compress opposing tissue sides to facilitate migration resistance (Fig. 6).
Claim 9: At least a portion of the one or more of the first apposition petals overlap or cross a portion of another of the one or more of the second apposition petals. (looking from the top of the device down, the first and second apposition petals overlapping each other).
Claim 12:  A medical device comprising: a frame comprising a plurality of elongate members (Fig. 1 reproduced with annotation below); a first apposition portion including at least a first elongate member of the plurality of elongate members having a plurality of first apposition petals (Fig. 1 reproduced with annotation below); a second apposition portion including at least a second elongate member of the plurality of elongate members having a plurality of second apposition petals (Fig. 1 reproduced with annotation below); a central portion including at least a third elongate member of the plurality of elongate members (Fig. 1 reproduced with annotation below), the third elongate member being distinct from the first elongate member and the second elongate member (Fig. 1 below shown that the third elongate member of the central portion is a straight or a zigzag line and the first and second elongate members are in the shape of a petal, therefore, they are distinct from each other); and a covering material (Fig. 1 reproduced with annotation below) disposed on at least some portions the first apposition portion, the second apposition portion, and the central portion and forming a substantially cylindrical lumen within the central portion (Fig. 1 reproduced with annotation below).








    PNG
    media_image1.png
    586
    819
    media_image1.png
    Greyscale

Wallace fails to teach:
Claim 1:  The third elongate member being longitudinally extendable.  
The covering material is elastic and configured to stretch to accommodate changes in length or diameter of the central portion.
Claim 10:  The third elongate  member includes serpentine-wound portions.
Claim 11:  The serpentine-wound portions allow for longitudinal extension and retraction of the third elongate member.
Claim 12:  The third elongate member being longitudinally self-adjustable in response to in vivo loading forces.
McHugo teaches:
Claims 1 and 12:  A stent (100, Fig. 1) comprises a body forming by wires (102, 104, Fig. 1) that are being longitudinal extendable/ longitudinally self-adjustable in response to in vivo loading forces (Figs. 1A-1B, the wires being extendable when in compression of the stent prior to delivery and foreshortening during expansion from a compressed state, para. 0035) and a membrane covering (202, Fig. 2) that made of silicone (para. 0035) for the stent that is formed of an elastic or flexible material that can adapt to radial compression of a stent prior to delivery.
Claims 10-11:  The third elongate  member includes serpentine-wound portions (Figs. 1A-1B).  The serpentine-wound portions (Figs. 1A-1B) allow for longitudinal extension and retraction of the third elongate member (during compressed and expansion of the stent).
Wallace teaches the current invention but fails to disclose the central portion comprises elongate member that being longitudinally extendable and the graft is elastic and configured to stretch as claimed. However, McHugo teaches these limitations. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the central portion with elongate members configured as taught by McHugo into Wallace in order to lend mechanical stability (para. 0021) and to modify the membrane covering of Treacy with the elastic and flexibility characteristic into Wallace in order to enhance loading and deploying the stent with the covering membrane (para. 0035).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of McHugo and further in view of US 2010/0305590 to Holmes et al. (Holmes).
Wallace in view of McHugo teaches:
The device of claim 1 (see rejection of claim 1 above).
Wallace in view of McHugo fails to teach:
Claim 7: One or more of the first apposition petals are offset from one or more of the second apposition petals. 
Claim 8: An axes of the one or more of the first apposition petals are offset from an axes of one or more of the second apposition petals.
Holmes teaches:
In the same field as endeavor an anchoring device having petal flanges at both ends of a central portion where the top petal flanges having axes that are offset from the bottom petal flanges (Fig. 3A-B).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the flanges of the first and second apposition portions of Wallace to be offset as taught by Holmes in order to prevent flanges from eroding through tissues (para. 0025).
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. The applicant argued on pages 5-6 of the Remarks that covering material of McHugo fails to disclose the claimed covering material in that the covering material of McHugo may be adapted to prevent or limit the motion between wires 102, 104 and keeps substantially uniform diameter on the longitudinal axis, therefore, McHugo would not accommodate motion of the central portion as claimed.  This is not persuasive.  As discussed during the interview with applicant’s representative, the examiner pointed out that since the invention of McHugo is for two independent wires,  102 and 104, that made into two independent tubular structures and that one tubular structure is put inside the other and the covering material is only to limit motion between the wires 102, 104 at crossover points for the stent to better function and flex (para. 0033) and not limiting the motions where the stent is longitudinally extend when being compressed and then shortening during expansion.  Therefore, the combination between Wallace and McHugo is proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771